DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maybury, Jr. (7,837,050).

Regarding claim 1, Maybury, Jr. discloses a method and apparatus for removing dirt surrounding a utility buried under a roadway comprising:
Inserting a vacuum nozzle (86,88) into an access hole in a roadway above a buried utility (column 5 lines 20-31), a spray device is connected to the vacuum nozzle, and the spray device having at least one pressurized water nozzle (96) or compressed air nozzle (96) (column 1 lines 24-28)
Applying vacuum to the vacuum nozzle by source of vacuum to vacuum away dirt surrounding the buried utility to expose the buried utility
Spraying at least one of pressurized water from the pressurized water nozzle or compressed air from the compressed air nozzle into the dirt to loosen the dirt surrounding the buried utility (column 9 lines 47-61)


Regarding claim 2, Maybury discloses a compressed air manifold at least partially surrounding the vacuum nozzle, and at least one air nozzle connected to the compressed air manifold (Figure 6; column 1 lines 24-28).

Regarding claims 3 and 5, Maybury discloses that the air and/or water manifolds can be movable in relation to the vacuum nozzle so that the air/water can be positioned along a length of the vacuum nozzle (Different types of connectors can be used which would change the position of the manifolds in relation to the vacuum nozzle (88) (column 4 lines 47-62).

Regarding claim 4, Maybury discloses a pressurized water manifold at least partially surrounding the vacuum nozzle, and at least one pressurized water nozzle connected to the pressurized water manifold (Figure 6; column 1 lines 24-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maybury, Jr. (7,837,050) in view of Buchleiter et al. (CA2940214).

Regarding claim 6, Maybury, Jr. discloses the invention as described above and discloses embodiments that disclose using air or water for excavation, but fails to specifically disclose that both water and air can be sprayed for excavation at the same time.  Like Maybury, Jr., Buchleiter also discloses a method and apparatus for removing dirt surrounding a buried utility.  Unlike Maybury, Jr., Buchleiter discloses that excavation can be accomplished using both air and water nozzles.  Buchleiter discloses that excavating using only water causes the excavated material to become overly wet and using air only causes too much dust.  Buchleiter discloses that a combination therefore provides benefits over using one or the other (pgph 0003).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an excavation wand with both air and water nozzles and controls in Maybury, Jr. as taught by Buchleiter as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 12, the combination discloses pulsing a flow of pressurized water and/or compressed air into the dirt via valve mechanisms (820,830) (Buchleiter – pgph 0040). 


Regarding claim 7, Maybury discloses the invention as described above, but fails to disclose a suspension device for the vacuum nozzle.  Like Maybury, Jr., Buchleiter also discloses a method and apparatus for removing dirt surrounding a buried utility utilizing a vacuum nozzle.  Unlike Maybury, Jr., Buchleiter discloses that that the vacuum nozzle and tubing can be connected to a boom mounted on a vehicle (suspension device) to support a part of the weight of the vacuum nozzle.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a suspension device in Maybury, Jr. as taught by Buchleiter as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would make the device more maneuverable and user friendly.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maybury, Jr. (7,837,050) in view of Sanders (GB 2332007).

Regarding claims 8-9, Maybury discloses the invention as described above, but fails to disclose a rotating or vibrating brush and/or a spike connected to the vacuum nozzle to aid in excavation.  Like Maybury, Sanders also discloses a vacuum excavator.  Unlike Maybury, Sanders discloses the use of various attachments on the end of the vacuum tube to aid in excavation such as a vibrating/rotating brush or a toothed (spike) wheel (page 8, 4th paragraph).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize vibrating/rotating brushes or a toothed (spike) wheel in Maybury as taught by Sanders as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as Sanders discloses that it enhances soil loosening. 


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maybury, Jr. (7,837,050) in view of Lamonte (2013/0189060).

Regarding claim 10, Maybury discloses the invention as described above, but fails to disclose a sensor for detecting hazardous fumes connected to the vacuum nozzle.  Like Maybury, Lamonte also discloses a vacuum excavator.  Unlike Maybury, Lamonte discloses the use of a sensor (75,76) to monitor for gas leaks in the excavation area (pgph 0034).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a gas sensor in Maybury as taught by Lamonte as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow the operator to detect the presence of dangerous gases.

Regarding claim 11, Maybury discloses the invention as described above, but fails to disclose a camera connected to the vacuum nozzle.  Like Maybury, Lamonte also discloses a vacuum excavator.  Unlike Maybury, Lamonte discloses the use of a camera to monitor the excavation process (pgph 0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a camera in Maybury as taught by Lamonte as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would allow the operator to easily monitor the excavation and avoid damage to any buried utilities.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671